Citation Nr: 1018890	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, also claimed as cervical spondylosis, to include as 
secondary to myofascial pain syndrome and sleep apnea.

2.  Entitlement to service connection for thoracic disc 
disease, to include lumbar facet disease, to include as 
secondary to myofascial pain syndrome and sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to January 
1993. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta 
(Decatur), Georgia, which, inter alia, denied the Veteran's 
claims for service connection for degenerative disc disease 
of the cervical spine (also claimed as cervical spondylosis), 
degenerative disc disease of the thoracic spine, and lumbar 
facet disease.   

This case previously reached the Board in April 2008.  At 
that time, the current service connection claims were 
remanded for further development.  In the same decision, the 
Board confirmed the RO's prior denial of service connection 
for chronic fatigue syndrome including as secondary to 
service-connected myofascial pain syndrome and sleep apnea.  
This decision has not been appealed.  Thus, only the service 
connection claim for a spinal condition remains for Board 
review.  The claim was then returned to the Board in June 
2009, and was again remanded.  The claim has now been 
returned to the Board for further consideration.

The Veteran originally claimed cervical disc disease, lateral 
spondylosis, thoracic disc disease, and lumbar facet disease 
as separate claims.  See the Veteran's July 2003 claim.  
However, the Veteran's claim was later condensed to a single 
claim for degenerative disc disease of the cervical spine, 
thoracic spine, and lumbar facet disease (also claimed as 
cervical spondylosis).  The Veteran's medical treatment 
records reveal that the Veteran's variously claimed spinal 
disorders have been given slightly different names by 
different physicians.  In Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental health disability that 
could reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009) the 
Court extended the holding of Clemons to include disabilities 
outside of psychiatric disorders.  At this time, in order to 
comply with the above caselaw, the Board divides the 
Veteran's claim into two distinct claims:  the first as 
cervical disc disease (used inclusively to encompass the 
evidence of cervical spondylosis), and the second as thoracic 
disc disease (used inclusively to encompass lumbar facet 
disease).  In doing so, the Board is defining the Veteran's 
original claims to broadly include all manifestations of 
these disorders as they are shown by the record.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for myofascial 
pain syndrome.  

2.  The Veteran has a current diagnosis of cervical disc 
disease.

3.  There is an approximate balance of competent favorable 
and unfavorable evidence to relate the Veteran's current 
cervical disc disease to his service-connected myofascial 
pain syndrome.

4.  The Veteran has a current diagnosis of thoracic disc 
disease.

5.  There is an approximate balance of competent favorable 
and unfavorable evidence to relate the Veteran's current 
thoracic disc disease to his service-connected myofascial 
pain syndrome.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's cervical disc disease is proximately due to his 
service-connected myofascial pain syndrome.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009). 

2.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's thoracic disc disease, to include lumbar facet 
disease, is proximately due to his service-connected 
myofascial pain syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claims were pending before the regulatory change was made, 
the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which clearly favors the claimant.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for Cervical Disc Disease, also 
Claimed as Cervical Spondylosis

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

In regards to a disorder of the cervical spine, the Veteran 
provided the VA with a May 2000 private treatment record from 
R. Boyett, M.D., which indicated that the Veteran was 
experiencing ongoing treatment for cervical disc disease.  
Another record from Dr. Boyett from September 2000 showed 
that the Veteran had been diagnosed cervical spine 
degenerative disc disease.  Furthermore, a magnetic resonance 
imaging (MRI) dated in November 2001 has been provided which 
shows that the Veteran was diagnosed with lateral spondylosis 
associated with his cervical spine.  Again, in November 2001, 
Dr. Boyett indicated that, after review of MRI a scan of the 
Veteran's cervical spine, the Veteran showed cervical disc 
disease.  In December 2001, Dr. Boyett followed up on the 
results of another cervical spine MRI and noted "mild 
posterior spondylosis."  Furthermore, a VA medical 
examination provided in November 2003 diagnosed the Veteran 
with cervical disc disease.  Finally, a VA medical 
examination of August 2008 diagnosed the Veteran with 
degenerative spondylosis of the cervical spine.  As such, 
there is clear evidence that the Veteran currently 
experiences cervical disc disease.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such, the Board will first address the Veteran's claims 
for service connection for cervical disc disease on a 
secondary basis.  When claiming service connection for a 
secondary condition, after showing that he has the claimed 
disorder as indicated above, the Veteran must show that he 
has a currently service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  In a rating decision in 
January 2000, the Veteran was service-connected for 
myofascial pain syndrome (claimed as chronic neck pain, upper 
right back pain, and right hip pain) and his disability was 
rated at 10 percent.  Thus, the Veteran clearly is currently 
service-connected for myofascial pain syndrome.

Therefore, the remaining issue is whether or not the 
Veteran's current cervical disc disease, to include cervical 
spondylosis, may be etiologically related to the Veteran's 
currently service-connected disability.  Wallin, at 512.  

The AOJ provided the Veteran with a VA medical examination in 
November 2003.  As noted above, this examination diagnosed 
the Veteran with "cervical disc disease with symptomatology 
consistent with myofascial pain syndrome."  The November 
2003 examiner further stated that "the current 
symptomatology of myofascial pain syndrome involving the 
cervical and lumbar regions are the same presentation as he 
exhibited during his active duty service."  This language 
indicating that these are the "same presentation" is 
somewhat unclear; however, by placing the diagnoses of 
cervical disc disease together with the Veteran's currently 
service connected myofascial pain syndrome, the November 2003 
VA medical examiner appears to be intending to indicate that 
the Veteran's cervical disc disorder is connected to the 
Veteran's service-connected myofascial pain syndrome.  As 
such, granting the Veteran the benefit of the doubt as 
required by 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 3.102, the 
Board concludes that November 2003 opinion is indeed intended 
to indicate that there is a connection between the Veteran's 
current degenerative disc disease of the cervical spine and 
his service connected myofascial pain syndrome, and, as such, 
constitutes a positive medical nexus opinion for secondary 
service connection.  

However, the Veteran was given a second VA medical 
examination in August 2008.  In providing an opinion, the 
August 2008 medical examiner indicated that the Veteran's 
cervical disc disease and spondyolosis are less likely as not 
due to or a result of the Veteran's myofascial pain syndrome.  
The examiner further indicated that to determine whether the 
conditions are aggravated by myofascial pain syndrome would 
resort to mere speculation.  Therefore, the Board is 
presented with both a positive opinion and a negative opinion 
regarding the etiology of the Veteran's cervical disc 
disease.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the favorable medical opinion, the November 2003 VA 
medical examination is based on a thorough examination of the 
Veteran, as well as a thorough review of the Veteran's 
medical history, including the Veteran's claims file.  
Furthermore, the November 2003 VA medical examiner provided a 
rationale for the opinion provided.  The November 2003 VA 
medical examiner reviewed the Veteran's history of complaints 
of upper back pain, and concluded that this is connected to 
his myofascial pain syndrome because the symptomatology was 
"consistent," "including the intermittent muscle twitches 
and intermittent numbness of the lateral deltoid into the 
outside of the arm and into the ulnar distribution."  

As provided by the Court, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); see also Guerrieri, supra.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.  As such, the rationale that 
the symptomatology presented by the Veteran in regards to his 
currently diagnosed cervical spine disorder is the same as 
the symptomatology associated with his myofascial pain 
syndrome provides a persuasive rationale for the opinion 
reached.

As to the negative opinion, the August 2008 VA medical 
examiner concluded that the Veteran's degenerative disc 
disease of the cervical spine was "less likely as not" due 
to, or a result of the Veteran's myofascial pain syndrome.  
The August 2008 VA medical examination was based on a 
thorough review of the claims folder, an examination of the 
Veteran, and the Veteran's reported history.  However, this 
opinion failed to provide a rationale for the conclusion 
reached.  See  Nieves-Rodriguez, supra, (a medical opinion 
that contains only data and conclusions is accorded no 
weight).  As such, the somewhat unclear nature of the 
November 2003 opinion, and the lack of a rationale for the 
opinion provided by the August 2008 examiner leaves the Board 
with the nexus evidence at the least in equipoise.   

When adjudicating a claim, the Board must also consider the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is conflicting competent medical evidence as to 
whether the Veteran's cervical disc disease and associated 
cervical spondylosis is connected to his myofascial pain 
syndrome, but there is no apparent basis for rejecting either 
opinion.  In light of the contrasting findings, the Board 
finds that the evidence is in equipoise.  That is, there is 
an approximate balance of the positive and negative evidence.  
In such situations, the benefit of the doubt is resolved in 
the Veteran's favor.  Accordingly, service connection for 
cervical disc disease is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Analysis - Service Connection for Thoracic Disc Disease

As noted above, the first requirement for a service-
connection claim - on either a direct or secondary basis -is 
the existence of a current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

In this regard, the Veteran provided the VA with a private 
MRI report from the Baptist Hospital dated in October 1999 
with analysis which diagnosed the Veteran with lumbar facet 
disease.  Furthermore, a private treatment record dated in 
October 1999 by Dr. Boyett also indicates a diagnosis of 
lumbar facet disease; this was again indicated in a further 
private treatment record from Dr. Boyett dated in May and 
September 2000 (also described as lumbar spine degenerative 
disc disease).  In November 2003, a VA medical examination 
was conducted which diagnosed the Veteran with "[c]hronic 
low back pain with presence of lumbar facet disease and 
findings suggestive of presence of myofascial pain syndrome 
involving the lumbar spine."  Finally, the August 2008 VA 
medical examination indicated that the Veteran experienced 
disc narrowing at L4-L5 and described the Veteran's low back 
disorder as facet joint arthropathy of the lumbar spine.  As 
such, the Board concludes that the Veteran currently 
experiences a condition encompassed within the term thoracic 
disc disease.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such, the Board will first address the Veteran's claims 
for service connection for thoracic disc disease on a 
secondary basis.  When claiming service connection for a 
secondary condition, after showing that he has the claimed 
disorder as noted above, the Veteran must show that he has a 
currently service-connected disability.  Wallin v. West, 11 
Vet. App. 509, 512 (1998).  The Veteran was service-connected 
for myofascial pain syndrome (claimed as chronic neck pain, 
upper right back pain, and right hip pain) and rated at 10 
percent in a rating decision in January 2000.  Thus, the 
Veteran clearly is currently service-connected for myofascial 
pain syndrome.

Therefore, the remaining issue is whether or not the 
Veteran's current thoracic disc disease may be etiologically 
related to the Veteran's currently service-connected 
disability.  Wallin, at 512.  

The AOJ provided the Veteran with a VA medical examination in 
November 2003.  As noted above, this examination diagnosed 
the Veteran with "chronic low back pain with presence of 
lumbar facet disease and findings suggestive of presence of 
myofascial pain syndrome involving the lumbar spine."  The 
November 2003 examiner further stated that "the current 
symptomatology of myofascial pain syndrome involving the 
cervical and lumbar regions are the same presentation as he 
exhibited during his active duty service."  This language 
indicating that these are the "same presentation" is 
somewhat unclear; however, as indicated above, by placing the 
diagnosis of lumbar facet disease together with the Veteran's 
currently service-connected myofascial pain syndrome, the 
November 2003 VA medical examiner appears to be intending to 
indicate that the Veteran's cervical disc disorder is 
connected to the Veteran's service-connected myofascial pain 
syndrome.  As such, granting the Veteran the benefit of the 
doubt as required by 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, the Board concludes that this opinion is indeed 
intended to indicate that there is a connection between the 
Veteran's currently diagnosed lumbar facet disease and his 
service connected myofascial pain syndrome, and as such, 
constitutes a positive medical nexus opinion for secondary 
service connection.  

However, the Veteran was given a second VA medical 
examination in August 2008.  In providing an opinion, the 
August 2008 medical examiner indicated that the Veteran's 
currently diagnosed lumbar facet disease is less likely as 
not due to or a result of the Veteran's myofascial pain 
syndrome.  As such, the Board is presented with contradictory 
opinions regarding the etiology of the Veteran's lumbar facet 
disease.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding favorable medical opinion, the November 2003 VA 
medical examination is based on a thorough examination of the 
Veteran, as well as a thorough review of the Veteran's 
medical history, including the Veteran's claims file.  
Furthermore, the November 2003 VA medical examiner provided a 
rationale for the opinion provided.  The November 2003 VA 
medical examiner reviewed the Veteran's history of complaints 
of lower back pain, and concluded that this is connected to 
his service connected myofascial pain syndrome because the 
symptomatology was "consistent."  

As provided by the Court, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In essence, the Board may not prefer one 
medical opinion over another solely based on claims file 
review or the absence thereof; most of the probative value of 
a medical opinion comes from its reasoning.  Id.  As such, 
the rationale that the symptomatology presented by the 
Veteran in regards to his currently diagnosed lumbar facet 
disease is the same as the symptomatology associated with his 
myofascial pain syndrome provides a persuasive rationale for 
the conclusion that the two disorders are etiologically 
connected.

As to the negative opinion, the August 2008 VA medical 
examiner concluded that the Veteran's "facet joint 
arthropathy of the lumbar spine" was "less likely as not" 
due to, or a result of the Veteran's service connected 
myofascial pain syndrome.  The August 2008 VA medical 
examination was based on a thorough review of the claims 
folder, an examination of the Veteran, and the Veteran's 
reported history.  However, this opinion failed to provide a 
rationale for the conclusion reached.  See  Nieves-Rodriguez, 
supra, (a medical opinion that contains only data and 
conclusions is accorded no weight).  As such, the somewhat 
unclear nature of the November 2003 opinion, and the lack of 
a rationale for the opinion provided by the August 2008 
examiner leaves the Board with the nexus evidence at the 
least in equipoise.   

As noted above, when adjudicating a claim, the Board must 
also consider the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Here, there is conflicting 
competent medical evidence as to whether the Veteran's lumbar 
facet disease is connected to his myofascial pain syndrome, 
but there is no apparent basis for rejecting either opinion.  
In light of the contrasting findings, the Board finds that 
the evidence is in equipoise.  That is, there is an 
approximate balance of the positive and negative evidence.  
In such situations, the benefit of the doubt is resolved in 
the Veteran's favor.  Accordingly, service connection for 
thoracic disc disease is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Service connection for cervical disc disease is granted.

Service connection for thoracic disc disease is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


